     Case 2:21-cv-00252-JCM-NJK Document 7
                                         8 Filed 04/02/21
                                                 04/07/21 Page 1 of 3



 1
      Richard C. Gordon
 2    Nevada Bar No. 9036
      Michael Paretti
 3    Nevada Bar No. 13926
      SNELL & WILMER L.L.P.
 4    3883 Howard Hughes Parkway, Suite 1100
      Las Vegas, NV 89169
 5    Telephone: (702) 784-5200
      Facsimile: (702) 784-5252
 6    Email: rgordon@swlaw.com
      mparetti@swlaw.com
 7
      Attorneys for Defendant
 8    Rent-A-Center West, Inc.
 9
                                 UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
      SHIRLEY CELCIS,                                 CASE NO.: 2:21-cv-00252-JCM-NJK
12
                             Plaintiff,               STIPULATION AND ORDER TO RE-
13                                                    CLOSE CASE
      vs.
14
      AARON’S, INC; RENT-A-CENTER
15    WEST, INC,
16                           Defendants.
17

18          Plaintiff Shirley Celcis (“Celcis”) and Defendant Rent-A-Center West, Inc. (“Rent-A-

19   Center”) (collectively, the “Parties”), by and through their undersigned counsel, hereby stipulate

20   and agree as follows:

21          1.     On February 16, 2021, Celcis filed her Complaint in this action. ECF No. 1.

22          2.     On February 16, 2021, Celcis filed a Notice of Voluntary Dismissal of this Action.

23   ECF No. 4.

24          3.     Accordingly, the Civil Case was terminated on February 16, 2021.

25          4.     On February 23, 2021, Celcis served a Complaint and Summons on Rent-A-Center

26   in Case No. 2:21-cv-00265-JCM-BNW.

27

28
     Case 2:21-cv-00252-JCM-NJK Document 7
                                         8 Filed 04/02/21
                                                 04/07/21 Page 2 of 3



 1          5.      The Parties subsequently agreed to extend Rent-A-Center’s deadline to respond to
 2   the Complaint in Case No. 2:21-cv-00265-JCM-BNW. However, that stipulation was errantly filed
 3   in the instant action. See ECF No. 5.
 4          6.      The Court granted the Parties’ stipulation on March 16, 2021. See ECF No. 6.
 5          7.      Because the Complaint [ECF No. 1] has already been dismissed in this action, there
 6   is no operative complaint for Rent-A-Center to respond to.
 7          8.      Accordingly, the Parties stipulate that the Court vacate Rent-A-Center’s deadline to
 8   respond to Plaintiff’s Complaint because there is no operative Complaint, and re-close this case to
 9   the extent it was re-opened.
10

11        DATED: April 2, 2021                              DATED: April 2, 2021
12        KRIEGER LAW GROUP, LLC                            SNELL & WILMER L.L.P.
13
      By: /s/ Shawn Miller                             By: /s/ Michael Paretti
14        David Krieger                                    Richard C. Gordon
          Nevada Bar No. 9086                              Nevada Bar No. 9036
15        Shawn Miller                                     Michael Paretti
          Nevada Bar No. 7825                              Nevada Bar No. 13926
16        2850 W. Horizon Ridge Parkway,                   3883 Howard Hughes Parkway
          Suite 200                                        Suite 1100
17        Henderson, Nevada 89052                          Las Vegas, Nevada 89169
18        Attorneys for Plaintiff Shirley Celcis            Attorneys for Defendant Rent-A-Center
                                                            West, Inc.
19

20                                                 ORDER

21                                                 IT IS SO ORDERED.

22

23                                                 UNITED
                                                   UNITED STATES
                                                          STATESMAGISTRATE  JUDGE
                                                                 DISTRICT JUDGE
24
                                                   DATED: April 7,
                                                                __,2021.
                                                                    2021
25

26

27

28

                                                    -2-
      Case 2:21-cv-00252-JCM-NJK Document 7
                                          8 Filed 04/02/21
                                                  04/07/21 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2
              I hereby certify that on April 2, 2021, I electronically filed the foregoing STIPULATION
 3
     AND ORDER TO RE-CLOSE CASE with the Clerk of Court for the U.S. District Court,
 4
     District of Nevada by using the Court’s CM/ECF system. Participants in the case who are
 5
     registered CM/ECF users will be served by the CM/ECF system.
 6
              DATED this 2nd day of April 2021.
 7
                                           _/s/ Maricris Williams
 8                                         An employee of Snell & Wilmer L.L.P.
 9

10
     4852-8245-8337
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -3-
